Case 4:19-cr-00472-RM-JR Document 6 Filed 01/24/19 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Arizona

United States of America

 

 

 

Vv. } ,
Wei Sun J Case No. 19-08 4u 1.4 J
XX/IXX/1971 )
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED ito arrest and bring before a United States magistrate judge without unnecessary delay

(name of person fo be arrested) \Wel Sun >
who is accused of an offense or violation based on the following document filed with the court:

C Indictment CI Superseding Indictment O Information © Superseding Information ow Complaint
C1 Probation Violation Petition 1 Supervised Release Violation Petition Violation Notice [ Order of the Court

This offense is briefly described as follows:

A criminal Complaint has issued charging Wei Sun with a violation of Title 22, United States Code, Sections 2778(b}(2)
and 2778(c), and Title 22, Code of Federal Regulations, Sections 121.1, 123.1, 125.2 and 127.1. Charges stem form

information that Sun exported defense articles from the United States to China while employed with Raytheon Missile .
Systems.

   

a Pl

 

 

 

 

 

Date: 01/23/2019 ae
U.S. MAGIG#es cficed UG kiure
D. THOMAS FERRARO
City and state: _ Tucson, Arizona
Printed name and title
. Return a re
This warrant was received on (date) _ (723 / /4 & , and the person was arrested on (date) 7 24/14

at (city and state) UOSEN AL \

Te ren ae

- Arresting officen!s signature

Sci Agent Roherd d Ze hing

Printed name and title

  

 

NDN

 

 
